tos department of the treasury internal_revenue_service washington d c uniform issue list tax_exempt_and_government_entities_division dec - legend company a company b company c company d company e plan x plan y dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date date date date and date submitted on your behalf by your authorized representative concerning the determination of net_unrealized_appreciation under sec_402 of the internal_revenue_code code presented the following facts and representations in support of your request your authorized representative has page as a wholly-owned subsidiary of company company a was incorporated on b company a provides effective company c became a wholly-owned subsidiary of company b through a merger and _ agreement in which a wholly-owned subsidiary of company b merged with and into company c merger following the merger the separate corporate existence of the merger subsidiary ceased in connection with the merger company b changed its name to company d on the assets and liabilities of the business operations of the former division of company d were transferred to company a which is essentially a continuation of that division company a made an initial_public_offering of approximately _ percent of its in issued and outstanding shares in shareholders the remaining shares of company a stock held by company d occurred on company a stock as aresult holders of company d stock also became holders of company d approved a plan to spin off to its the spin-off company d entered into an agreement and plan of merger merger with on company e and a wholly-owned subsidiary of company e formed for the purpose of the merger the effective date of merger was subsidiary merged with and into company d resulting in company d becoming a wholly- owned subsidiary of company e upon completion of the merger in connection with merger company e exchanged _ ‘shares of company e common_stock for each outstanding share of company d common_stock under the terms of merger this company b established plan y effective sponsored by company d plan y is qualified under code sec_401 and includes a leveraged employee_stock_ownership_plan esop plan y holds company d common_stock through the esop and also through the self-directed investments of plan participants as aresult merger plan y is now as part of the transfer of the worked in this division were transferred to company a and its subsidiaries division described above employees who the transferred employees participated in plan y effective prior to the assets of plan y allocated to the accounts of these participants and certain terminated participants were transferred to a successor plan plan x which was established effective of the unallocated assets and liabilities of the plan y esop was also transferred to plan x x is a defined_contribution_plan intended to qualify under code sec_401 and contains a leveraged_esop that is intended to be an esop within the meaning of code sec_4975 a portion plan __ prior to the spin-offof company aon plan x were automatically invested in the company d stock subject_to certain plan x diversification provisions company d stock as a result of the spin-off plan x held shares of company d common_stock and shares of company a participants could also self-direct their own contributions into employer matching_contributions to _ beginning on invested in company a common_stock subject_to certain plan x diversification provisions employer matching_contributions to plan x are automatically page participants may also self-direct their own contributions into company a common_stock participants may continue to keep a portion of their accounts invested in company d common_stock or they may change all of any part of their investments to other funds available for transfers under plan x however no contributions made to plan x on or after may be invested in the company d stock fund and no amount invested in the other investment funds under plan x may be transferred to the company d stock fund any dividends_paid on the company d common_stock are allocated to the company a stock fund set up for employee contributions __ as described above pursuant to the merger of company d and company e shares of company e common_stock will be exchanged for shares of company d common_stock thus following the merger plan x will hold company e shares in place of company d shares company e shares held by plan x will be subject_to the same rules as currently apply to company d shares participants will not be permitted to invest additional_amounts in company e shares and dividends_paid on company e shares will be invested in company a stock under the terms of plan x participants may by giving instructions to the recordkeeper of plan x direct the trustee of plan x to dispose_of their investments in the company e common_stock fund and reinvest the proceeds in the company a common_stock fund plan x’s suspense_account presently holds only stock of company a together with a small amount of other short-term investments based on the foregoing facts and representations your authorized representatives have requested the following ruling under code sec_402 a transaction will be disregarded for purposes of determining net_unrealized_appreciation where at the direction of the participant the plan trustee disposes of all or a portion of the participant’s investment in company e common_stock and uses the proceeds to invest in company a common_stock provided that the reinvestment in company a common_stock occurs within days of the disposition of company e common_stock code sec_402 states that except as provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_402 shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts contributed by the employee code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation page code sec_402 provides in pertinent part that for purposes of sec_402 the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of code sec_424 of the employer_corporation code sec_402 provides a special rule for certain transactions sec_402 states that for sec_402 purposes the determinations of net_unrealized_appreciation will not apply to transactions where a plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days sec_1_402_a_-1 of the income_tax regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for purposes of determining the net_unrealized_appreciation on such security we previously ruled in a letter dated date that the shares of company e common_stock that will be acquired by plan x in connection with the merger of company e and company d will be securities_of_the_employer_corporation for purposes of code sec_402 code sec_402 by its terms alone does not expressly prohibit participant-directed transactions further the legislative_history see senate report no pincite indicates that sec_402 applies to transactions that are in the exercise of fiduciary duty or are required by the employee_retirement_income_security_act_of_1974 erisa and erisa requires a participant-directed trustee to act in accordance with participant investment directions therefore it is appropriate for participant-directed dispositions and acquisitions of employer_securities to be covered by sec_402 provided that the transactions are completed within the required time frame accordingly we conclude with respect to your requested ruling that under code sec_402 a transaction will be disregarded for purposes of determining net_unrealized_appreciation where at the direction of the participant the plan trustee disposes of all or a portion of the participant’s investment in company e common_stock and uses the proceeds to invest in company a common_stock provided that the reinvestment in company a common_stock occurs within days of the disposition of company e common_stock this ruling letter is based on the assumption that plan x will be qualified under code sec_401 and that the plan x esop will meet the requirements of sec_4975 and that its related trust will be tax-exempt under sec_501 at all times relevant to the transactions described herein this ruling letter is also based on the assumption that the merger of company d with company e constitutes a reorganization as described in code sec_368 page in accordance with code sec_402 this ruling letter does not apply to any employee with respect to whom a distribution of money was made during the period after such disposition and before such acquisition further for the purposes of this ruling letter the term securities is limited to those instruments described in code sec_402 and sec_1 a - b ii of the regulations and expressly does not apply to contracts providing an employee the option to purchase employer_securities this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions about this letter please contact please refer to se t ep ra t copies of this letter have been sent to your authorized representatives in accordance with the power_of_attorney on file in this office sincerely yours hitwce u foran frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter ce
